Order filed August 15, 2012




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00433-CR
                                   ____________

                   ANTHONY WHITNEY NORMAN, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 262nd District Court
                               Harris County, Texas
                          Trial Court Cause No. 1248767


                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f)
and 34.6(g)(2), that it must inspect the original of State's Exhibits 1 and 2 admitted in
the motion to suppress hearing held on January 31, 2011.
       The clerk of the 262nd District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 1 and 2 admitted in the motion to suppress hearing
held on January 31, 2011, on or before August 27, 2012. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibits 1 and 2 admitted in the motion to suppress hearing held on
January 31, 2011, to the clerk of the 262nd District Court.



                                                  PER CURIAM